In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-12-0530-CV
                                 ________________________


                          In the Interest of M.P., W.P. and G.P., Children

                          On Appeal from the County Court at Law No. 2
                                       Potter County, Texas
                   Trial Court No. 76,959-2, Honorable Pamela Sirmon, Presiding


                                         April 23, 2013

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Pending before this court is a motion to dismiss the appeal signed by both appellant and

her attorney.     Without passing on the merits of the case, we grant the motion to dismiss

pursuant to Texas Rule of Appellate Procedure 42.1(a)(1) and dismiss the appeal. Having

dismissed the appeal at appellant=s request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.

                                                     Per Curiam
Do not publish.